
	
		I
		112th CONGRESS
		2d Session
		H. R. 4247
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Engel (for
			 himself, Ms. Norton, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to prohibit
		  mobile service providers from providing service on mobile electronic devices
		  that have been reported stolen and to require such providers to give consumers
		  the ability to remotely delete data from mobile electronic devices, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cell Phone Theft Prevention Act of
			 2012.
		2.Stolen mobile
			 electronic devices
			(a)In
			 generalPart I of title III
			 of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding
			 at the end the following:
				
					343.Stolen mobile
				electronic devices
						(a)Prohibition on
				provision of service
							(1)In
				generalA provider of
				commercial mobile service or commercial mobile data service may not provide
				service on a mobile electronic device that has been reported to such provider
				as stolen—
								(A)by the person who holds the account with
				respect to such service, if such person submits to such provider a copy of a
				report made to a law enforcement agency regarding the theft; or
								(B)by another
				provider of commercial mobile service or commercial mobile data service, in
				accordance with paragraph (2).
								(2)Reporting by
				service providersA provider
				of commercial mobile service or commercial mobile data service to which a
				mobile electronic device is reported stolen as described in paragraph (1)(A)
				shall inform all other providers of such service—
								(A)that such device
				has been reported stolen; and
								(B)of any information
				necessary for the identification of such device.
								(b)Remote deletion
				of dataA provider of
				commercial mobile service or commercial mobile data service on a mobile
				electronic device shall make available to the person who holds the account with
				respect to such service the capability of deleting from such device, from a
				remote location, all information that was placed on such device after its
				manufacture.
						(c)Device
				standardsA person may not manufacture in the United States or
				import into the United States for sale or resale to the public a mobile
				electronic device unless such device is—
							(1)equipped with a
				unique identifier (such as a Mobile Equipment Identifier) that allows a
				provider of commercial mobile service or commercial mobile data service to
				identify such device for purposes of complying with subsections (a) and (b);
				and
							(2)configured in such
				a manner that the provider of commercial mobile service or commercial mobile
				data service on the device is able to make available the remote deletion
				capability required by subsection (b).
							(d)DefinitionsIn
				this section:
							(1)Commercial
				mobile data serviceThe term commercial mobile data
				service has the meaning given such term in section 6001 of the Middle
				Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96).
							(2)Commercial
				mobile serviceThe term
				commercial mobile service has the meaning given such term in
				section 332.
							(3)Mobile
				electronic deviceThe term mobile electronic device
				means a personal electronic device on which commercial mobile service or
				commercial mobile data service is provided, except that such term does not
				include a device—
								(A)for which the
				consumer purchases service by paying in advance for a specified amount of
				calling or data usage; or
								(B)with respect to
				which the consumer does not have a direct relationship with the provider of
				commercial mobile service or commercial mobile data
				service.
								.
			(b)Report to
			 FCCNot later than 1 year after the date of the enactment of this
			 Act, each provider of commercial mobile service or commercial mobile data
			 service that provides such service on a mobile electronic device shall submit
			 to the Federal Communications Commission a report on—
				(1)the efforts such provider is making in
			 order to be prepared to comply, not later than the effective date described in
			 subsection (c)(1), with the requirements of subsections (a) and (b) of section
			 343 of the Communications Act of 1934, as added by subsection (a) of this
			 section; and
				(2)the progress of
			 such provider toward being prepared to comply with such requirements by such
			 date.
				(c)Effective
			 date
				(1)In
			 generalSuch section 343
			 shall take effect on the date that is 2 years after the date of the enactment
			 of this Act.
				(2)Devices
			 previously manufactured or importedIn the case of a mobile
			 electronic device that was manufactured in the United States (or imported into
			 the United States, if such device was manufactured outside the United States)
			 before the date that is 2 years after the date of the enactment of this Act, a
			 provider of commercial mobile service or commercial mobile data service shall
			 only be required to comply with subsections (a) and (b) of such section to the
			 extent technologically feasible.
				(d)DefinitionsIn this section, a term that is defined in
			 such section 343 shall have the meaning given such term in such section.
			
